DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDS of 2/27/2020 has been considered in full.
The IDS of 10/29/2020 has been considered in part.  Specifically, the document of Cao et al. has not been considered because it is a duplicate citation of Cao et al. on the IDS of 2/27/2020.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minimum cost” in each of claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “minimum cost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not understood as to what makes the cost minimum relative to other costs.  For the purpose of examination, it is interpreted that any cost is a minimum cost.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-8, 10-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flohil [US PGPUB 2012/0095743 A1] in view of Mondal et al. [US PGPUB 2016/0321432 A1] in view of Rosenthal [US PGPUB 2003/0216900 A1] in view of Cao et al. [arXiv:1812.09976v2; 28 December 2018, 194 pages; on IDS].
Claim 1 is drawn to a method of designing a molecule for an environment of interest using a quantum computer.  The method comprises providing a linear superposition of a plurality of molecular species.  The plurality of molecular species in the linear superposition is initially weighted by equal coefficients.  The method comprises determining a lowest-energy quantum state for the superposition of the plurality of molecular species in a vacuum environment using a quantum optimization process on the quantum computer.  The method comprises determining a lowest-energy quantum state for the superposition of the plurality of molecular species in the environment of interest using the quantum optimization process on the quantum computer.  The method comprises calculating a difference in lowest energy states between the vacuum environment and the environment of interest for each molecular species to provide a cost of the superposition of the plurality of molecular species.  The method comprises performing a quantum optimization process on the quantum computer to determine a cost for the superposition of the plurality of molecular species and determine updated coefficient weighting the plurality of molecular species.  The method comprises identifying the molecule for the environment of interest based on a comparison of the updated coefficients.
Claim 8 is drawn to similar subject matter as claim 1, except claim 8 is drawn to a system.
Claim 15 is drawn to similar subject matter as claim 1, except claim 15 is drawn to a computer readable medium.
The document of Flohil studies molecular structure analysis and modeling [title].  The cover figure of Flohil illustrates the result of a molecular dynamics simulation on an identified complex that is superpositioned.  Claim 1 is Flohil teaches the steps of the molecular dynamics simulation.  Claim 14 of Flohil teaches that the molecular dynamics simulation is performed both in a vacuum and in the presence of solvent.
Flohil does not teach a different between the solvent and vacuum molecular dynamics simulations.  Flohil does not teach optimizing coefficients.  Flohil does not teach the quantum mechanics limitations of the claims.
The document of Mondal et al. studies a physics-based computational method for predicting compound solubility [title].  Figure 1 and paragraph 5 of Mondal et al. teach fining the free energy difference of a molecule in solvent relative to the same molecule in a vacuum.
Flohil and Mondal et al. do not teach optimizing coefficients.  Flohil and Mondal et al. do not teach the quantum mechanics limitations of the claims.
The document of Rosenthal studies a method and system for calculating the electrostatic force due to a system of charged bodies in molecular modeling [title].  The equations and paragraph 74 of Rosenthal teach updating coefficients that are initially equal based on the results of a molecular dynamics simulation.
Flohil, Mondal et al., and Rosenthal do not teach the quantum mechanics limitations of the claims.
The document of Cao et al. studies quantum chemistry in the age of quantum computing [title].  The middle paragraph of page 52 of Cao et al. teaches using quantum computing to calculate coefficients based on superposition.  The middle paragraph on page 33 of Cao et al. teaches optimizing cost scaling.  The paragraph bridging pages 75-76 of Cao et al. teaches quantum mechanical optimization to update parameters and improve quality of the state.   

With regard to claims 3-7, 10-14, and 17-21, Section 5.1 of Cao et al. teaches using a VQE based on qubits as part of a quantum computer.  The claims of Flohil teach molecular dynamics simulations of a complex in different positions/locations.  Claim 14 of Flohil teaches the environment for simulations.  The abstract of Rosenthal teaches the role of charged bodies in molecular dynamics simulations.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the molecular dynamics simulations of the complex of Flohil to include the calculations of Mondal et al. wherein the motivation would have been that the calculations of Mondal et al. give the energetic impact of changing the environment from a vacuum to a solvent [abstract of Mondal et al.].
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the molecular dynamics simulations of the complex of Flohil and the calculations of Mondal et al. by use of the coefficient optimization of Rosenthal wherein the motivation would have been that the optimization algorithm is an additional mathematical technique used to facilitate the simulation [paragraph 74 of Rosenthal].
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the molecular dynamics simulations of the complex of Flohil, the calculations of Mondal et al., and the coefficient optimization of Rosenthal by use of the quantum mechanics of Cao et al. wherein the motivation would have been that Cao et al. contains additional tools in mathematics and physics to facilitate the identification of structure of molecules [abstract of Cao et al.].

Allowable Subject Matter
Claims 2, 9, and 16 are free of the prior art because the prior art does not teach that identifying the molecule comprises identifying the molecule from the environment of interest having, atom-by-atom, the greatest coefficient in the updated coefficients, at each atomic position.

Related Prior Art
The document of Moll et al. [Quantum Science and Technology, volume 3, 19 June 2018; on IDS] teaches similar quantum optimization and variational algorithms on near-term quantum devices than what is taught in Cao et al.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        19 July 2022